DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 1-8, Claims 1, 6-1 and 19 in the reply filed on 11/25/2020 is acknowledged.
Claim1, 6-10 and 19 allowable. The restriction requirement between species , as set forth in the Office action mailed on 09/29/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/29/2020 is withdrawn.  Claims 2-5, 11-18 and 20 , directed to other species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/30/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-068871 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2019 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in the claimed combination a relay comprising: a case; a first fixed terminal including a first fixed contact; a second fixed terminal including a second fixed contact; a movable touch piece including a first movable contact that is disposed facing the first fixed contact and a second movable contact that is disposed facing the second fixed contact, the movable touch piece being disposed in the case and disposed so as to be movable in a direction in which the first movable contact and the and a coil connection including a coil terminal connected to the coil, and a connector configured to support the coil terminal, the coil connection being provided on an outer surface of the case, wherein the first fixed terminal includes a first fixed touch piece configured to support the first fixed contact, and a first bus bar connected to the first fixed touch piece, and at least a part of which is disposed outside the case, wherein the first bus bar includes a portion not overlapping with the drive device as viewed in the movement direction of the movable touch piece, and wherein at least a part of the coil connection is disposed so as to overlap with a portion of the first bus bar not overlapping with the drive device as viewed in the movement direction of the movable touch piece. (Emphasis added to differentiate allowable subject matter over the Prior Art).   As illustrated in figure 7 of the instant application the portion of the coil connection disposed so as to overlap with a portion of the first bus bar not overlapping with the drive device as viewed in the movement direction of the movable touch piece is generally located as 23a.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References cited on the POT 892 are considered to be the closest pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837